DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim status
2.	Claims 1-6 and 10-20 are pending; claims 1, 10 and 18 are independent. Claims 7-9 have been cancelled.
Response to Arguments
3.	Applicant's arguments filed 06/07/2022 have been fully considered but they are not persuasive.
In response to applicant’s argument that Drzaic fails to disclose the feature of “adjusting the driving current to render the magnitude of the driving current to increase in response to the level of the display power consumption becomes higher; and adjusting the driving current to render the magnitude of the driving current to decrease in response to the level of the display power consumption becomes lower” as recited in claims 1, 10 and 18.
 However the examiner respectfully disagrees, Drzaic clearly taught in figs 8, 9 and Paras 0053-0060, the automatic current limit (ACL) 28 may modify the drive currents 48 provided to the display 10 based on the power consumption properties 45 of the display 10, as depicted in method 66 of FIG. 8. In Para 0060, at block 71, the ACL 28 may perform an optional process that determines whether a change in the colors or color intensities of the images depicted in the display 10 exceeds a certain threshold.  If the colors of the images do indeed change such that the amount of change exceeds the threshold, the ACL 28 may proceed to block 74 and maintain the drive currents 48 as specified, so when the value of power consumption is greater than the limit and change in color exceed threshold the drive current would be maintained for example in Para 0059, wherein if a large portion of the display 10 changes from green color to blue color, and since blue emission uses more power than green emission, then the power consumption properties 45 for the display 10 will increase due to the increased current consumption that corresponds to blue pixels in OLED displays (adjusting the driving current to render the magnitude of the driving current to increase when the level of the display power consumption becomes higher), as claimed. 
In figs 8, 9 and Paras 0053-0060, wherein if the sum is greater than the limit, at block 72, the ACL 28 may reduce the drive currents 48 provided to each respective pixel such that each respective pixel may have RGB values at some threshold. For instance, the ACL 28 may compare the red, green, and blue digital levels (e.g., 0 to 255 for an 8-bit subpixel) for corresponding red, green, and blue subpixels in each pixel in the portion of the image data 44 to the threshold. If the red, green, or blue subpixel in each pixel of the portion of the image data 44 has a digital level above the threshold, the ACL 28 may reduce the drive current 48 provided to each of the corresponding subpixels to the threshold. In one embodiment, the ACL 28 may reduce the drive currents 48 as described above only if each of the three subpixels in the respective pixel is below the threshold to prevent any change to occur in tinted background colors, para 0058), (adjusting the driving current to render the magnitude of the driving current to decrease when the level of the display power consumption becomes lower), as claimed.
In Para 0067, wherein the ACL 28 may increase the luminance of the entire display 10 to enable a user to more easily view the depicted text in the display 10, so when the luminance is increasing the drive current should be increased and power consumption should be increased too and vice versa.
In response to applicant's arguments that [[based on the combination of Drzaic and Nakagawa, the technical solution defined in current claim 1 cannot be obtained, which includes “adjusting, according to the level of the display power consumption, a magnitude of a driving current which is generated by the data signal and is used for charging a capacitor of a turned-on pixel unit through a corresponding data line, wherein the display power consumption of the display panel is directly proportional to reverse amplitude and reverse frequency of a grayscale voltage provided by a display driving device’.]] against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Claim Objections
4.	Claims 1, 10 and 18 are objected to because of the following informalities:  
Claim 1 recited [[the input is outputted…]] should be changed to [[the input been outputted…]], see line 5;
Claim 1 recited [[the display power consumption becomes lower]] should be changed to [[the power consumption becoming higher]], see line 14; 
Claim 1 recited [[the display power consumption becomes lower]] should be changed to [[the power consumption becoming lower]], see line 15; 
Claim 10 recited [[the display power consumption becomes lower]] should be changed to [[the power consumption becoming higher]], see lines 14-15; 
Claim 10 recited [[the display power consumption becomes lower]] should be changed to [[the power consumption becoming lower]], see line 16; 
Claim 18 recited [[the display power consumption becomes lower]] should be changed to [[the power consumption becoming higher]], see lines 14-15; 
Claim 18 recited [[the display power consumption becomes lower]] should be changed to [[the power consumption becoming lower]], see line 16; 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1, 3-5, 10, 16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Drzaic (US 2014/0063074), and further in view of Nakagawa (US 2007/0229428).
Regarding claim 1, Drzaic teaches a display driving method, for driving a display panel to perform display operation (Fig. 4 and figs 8-10), comprising: 
determining a level of a display power consumption of the display panel during displaying an input image that is received (fig. 4 and Para 0039, wherein the Automatic Current Limiter (ACL) 28 receives information related to a type of application being rendered by the display 10, for example an image to be depicted on the display 10 (i.e., image data 44) and  power consumption properties 45 of the display 10); and 
In response to a data signal corresponding to the input image is outputted to the display panel, adjusting, according to the level of the display power consumption, a magnitude of a driving current which is generated by the data signal (fig. 4 and Para 0039, wherein based on the image data 44 and the power consumption properties 45 the ACL 28 may determine a drive current 48 for each subpixel in the display 10 during each frame of displayed data. In fig. 8 and Para 0053, the ACL 28 may also modify the drive currents 48 provided to the display 10 based on the power consumption properties 45 of the display 10. At block 68, the ACL 28 may determine power consumption properties 45 for the display 10. 01At block 70, the ACL 28 may determine whether the power consumption properties 45 are greater than some limit. If the power consumption properties 45 are greater than the limit, the ACL 28 may proceed to block 72 and reduce the drive currents 48 to be provided to the display 10), and 
wherein the adjusting comprises: adjusting the driving current to render the magnitude of the driving current to increase in response to the level of the display power consumption becomes higher (figs 8, 9 and Paras 0053-0060, the automatic current limit (ACL) 28 may modify the drive currents 48 provided to the display 10 based on the power consumption properties 45 of the display 10, as depicted in method 66 of FIG. 8. In Para 0060, at block 71, the ACL 28 may perform an optional process that determines whether a change in the colors or color intensities of the images depicted in the display 10 exceeds a certain threshold.  If the colors of the images do indeed change such that the amount of change exceeds the threshold, the ACL 28 may proceed to block 74 and maintain the drive currents 48 as specified, so when the value of power consumption is greater than the limit and change in color exceed threshold the drive current would be maintained for example in Para 0059, wherein if a large portion of the display 10 changes from green color to blue color, and since blue emission uses more power than green emission, then the power consumption properties 45 for the display 10 will increase due to the increased current consumption that corresponds to blue pixels in OLED displays); and 
adjusting the driving current to render the magnitude of the driving current to decrease in response to the level of the display power consumption becomes lower (figs 8, 9 and Paras 0053-0060, wherein if the sum is greater than the limit, at block 72, the ACL 28 may reduce the drive currents 48 provided to each respective pixel such that each respective pixel may have RGB values at some threshold. For instance, the ACL 28 may compare the red, green, and blue digital levels (e.g., 0 to 255 for an 8-bit subpixel) for corresponding red, green, and blue subpixels in each pixel in the portion of the image data 44 to the threshold. If the red, green, or blue subpixel in each pixel of the portion of the image data 44 has a digital level above the threshold, the ACL 28 may reduce the drive current 48 provided to each of the corresponding subpixels to the threshold. In one embodiment, the ACL 28 may reduce the drive currents 48 as described above only if each of the three subpixels in the respective pixel is below the threshold to prevent any change to occur in tinted background colors, Para 0058). In Para 0067, wherein the ACL 28 may increase the luminance of the entire display 10 to enable a user to more easily view the depicted text in the display 10, so when the luminance is increasing the drive current should be increased and power consumption should be increased too and vice versa.
Drzaic does not expressly disclose a magnitude of a driving current is used for charging a capacitor of a turned-on pixel unit through a corresponding data line, wherein the display power consumption of the display panel is directly proportional to reverse amplitude and reverse frequency of a grayscale voltage provided by a display driving device.
However, Nakagawa discloses “a magnitude of a driving current is used for charging a capacitor of a turned-on pixel unit through a corresponding data line, wherein the display power consumption of the display panel is directly proportional to reverse amplitude and reverse frequency of a grayscale voltage provided by a display driving device”, see fig. 1, Para 0078 and fig. 9A/B and Paras 0091-0096.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified a display driving method of Drzaic by incorporated the teaching of Nakagawa to include a capacitor connected to a signal current source for maintaining a voltage is disposed between the gate and the source of the driving transistor in order to get a predictable result.
Regarding claim 3, Drzaic teaches the display driving method claimed as claim 1, wherein the determining the level of the display power consumption of the display panel during displaying the input image that is received comprises: comparing image data of the input image with at least one reference datum, and determining the level of the display power consumption according to a comparison result (fig. 9, Paras 0055 and 0058, wherein the ACL 28 may compare the red, green, and blue digital levels (e.g., 0 to 255 for an 8-bit subpixel) for corresponding red, green, and blue subpixels in each pixel in the portion of the image data 44 to the threshold. If the red, green, or blue subpixel in each pixel of the portion of the image data 44 has a digital level above the threshold, the ACL 28 may reduce the drive current 48 provided to each of the corresponding subpixels to the threshold). 
Regarding claim 4, Drzaic teaches the display driving method claimed as claim 3, wherein the reference datum comprises pixel grayscale values of a reference image, the image data of the input image comprises pixel grayscale values of the input image, and the comparing the image data of the input image with at least one reference datum comprises: comparing the pixel grayscale values of the input image with the pixel grayscale values of the reference image (fig. 9 and Para 0058, wherein the ACL 28 may compare the red, green, and blue digital levels (e.g., 0 to 255 for an 8-bit subpixel) for corresponding red, green, and blue subpixels in each pixel in the portion of the image data 44 to the threshold.  If the red, green, or blue subpixel in each pixel of the portion of the image data 44 has a digital level above the threshold, the ACL 28 may reduce the drive current 48 provided to each of the corresponding subpixels to the threshold). 
Regarding claim 5, Drzaic teaches the display driving method claimed as claim 3, wherein the reference datum comprises a reference threshold, the image data of the input image comprises pixel grayscale values of the input image, and the comparing the image data of the input image with at least one reference datum comprises: computing the pixel grayscale values of the input image to obtain a comparison value, and comparing the comparison value with the reference threshold (fig. 9 and Paras 0058-0059, wherein the ACL 28 may compare the red, green, and blue digital levels (e.g., 0 to 255 for an 8-bit subpixel) for corresponding red, green, and blue subpixels in each pixel in the portion of the image data 44 to the threshold.  If the red, green, or blue subpixel in each pixel of the portion of the image data 44 has a digital level above the threshold, the ACL 28 may reduce the drive current 48 provided to each of the corresponding subpixels to the threshold). 
Regarding claim 10, Drzaic teaches a display driving device (fig. 1, an electronic device 8 and para 0037) for driving display operation of a display panel, comprising: 
a processing circuit (fig. 1, the combination of elements  the processor 16 and the Automatic Current Limiter (ACL) 28), configured to determine a level of a display power consumption of the display panel during displaying an input image that is received (fig. 4 and Para 0039, wherein the Automatic Current Limiter (ACL) 28 may receive information related to a type of application being rendered by the display 10, for example an image to be depicted on the display 10 (i.e., image data 44) and  power consumption properties 45 of the display 10 which is considered as [an output driving parameter] as claimed); and 
an outputting circuit (fig. 1, the combination of elements  the processor 16 and the Automatic Current Limiter (ACL) 28), configured to output a data signal corresponding to the input image during the display operation of the display panel, and to adjust according to the level of the display power consumption, a magnitude of a driving current which is generated by the data signal (fig. 4 and Para 0039, wherein based on the image data 44 and the power consumption properties 45 the ACL 28 may determine a drive current 48 for each subpixel in the display 10 during each frame of displayed data. In fig. 8 and Par 0053, the ACL 28 may also modify the drive currents 48 provided to the display 10 based on the power consumption properties 45 of the display 10. At block 68, the ACL 28 may determine power consumption properties 45 for the display 10.  At block 70, the ACL 28 may determine whether the power consumption properties 45 are greater than some limit.  If the power consumption properties 45 are greater than the limit, the ACL 28 may proceed to block 72 and reduce the drive currents 48 to be provided to the display 10), and 
wherein the outputting circuit adjusts the driving current to render the magnitude of the driving current to increase when a level of the display power consumption becomes higher (figs 8, 9 and Paras 0053-0060, the automatic current limit (ACL) 28 may modify the drive currents 48 provided to the display 10 based on the power consumption properties 45 of the display 10, as depicted in method 66 of FIG. 8. In Para 0060, at block 71, the ACL 28 may perform an optional process that determines whether a change in the colors or color intensities of the images depicted in the display 10 exceeds a certain threshold.  If the colors of the images do indeed change such that the amount of change exceeds the threshold, the ACL 28 may proceed to block 74 and maintain the drive currents 48 as specified, so when the value of power consumption is greater than the limit and change in color exceed threshold the drive current would be maintained for example in Para 0059, wherein if a large portion of the display 10 changes from green color to blue color, and since blue emission uses more power than green emission, then the power consumption properties 45 for the display 10 will increase due to the increased current consumption that corresponds to blue pixels in OLED displays) and 
adjust the driving current to render the magnitude of the driving current to decrease when the level of the display power consumption becomes lower (figs 8, 9 and Paras 0053-0060, wherein if the sum is greater than the limit, at block 72, the ACL 28 may reduce the drive currents 48 provided to each respective pixel such that each respective pixel may have RGB values at some threshold. For instance, the ACL 28 may compare the red, green, and blue digital levels (e.g., 0 to 255 for an 8-bit subpixel) for corresponding red, green, and blue subpixels in each pixel in the portion of the image data 44 to the threshold. If the red, green, or blue subpixel in each pixel of the portion of the image data 44 has a digital level above the threshold, the ACL 28 may reduce the drive current 48 provided to each of the corresponding subpixels to the threshold. In one embodiment, the ACL 28 may reduce the drive currents 48 as described above only if each of the three subpixels in the respective pixel is below the threshold to prevent any change to occur in tinted background colors, Para 0058). In Para 0067, wherein the ACL 28 may increase the luminance of the entire display 10 to enable a user to more easily view the depicted text in the display 10, so when the luminance is increasing the drive current should be increased and power consumption should be increased too and vice versa.
Drzaic does not expressly disclose a magnitude of a driving current is used for charging a capacitor of a turned-on pixel unit through a corresponding data line, wherein the display power consumption of the display panel is directly proportional to reverse amplitude and reverse frequency of a grayscale voltage provided by a display driving device.
However, Nakagawa discloses “a magnitude of a driving current is used for charging a capacitor of a turned-on pixel unit through a corresponding data line, wherein the display power consumption of the display panel is directly proportional to reverse amplitude and reverse frequency of a grayscale voltage provided by a display driving device”, see fig. 1, Para 0078 and fig. 9A/B and Paras 0091-0096.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified a display driving device of Drzaic by incorporated the teaching of Nakagawa to include a capacitor connected to a signal current source for maintaining a voltage is disposed between the gate and the source of the driving transistor in order to get a predictable result.
Regarding claim 16, Drzaic teaches the display driving device claimed as claim 10, wherein the processing circuit further comprises a comparison circuit; and the comparison circuit is configured to compare image data of the input image with at least one reference datum, and to determine the output driving parameter according to a comparison result (fig. 9 and Paras 0058-0059, wherein the ACL 28 may compare the red, green, and blue digital levels (e.g., 0 to 255 for an 8-bit subpixel) for corresponding red, green, and blue subpixels in each pixel in the portion of the image data 44 to the threshold.  If the red, green, or blue subpixel in each pixel of the portion of the image data 44 has a digital level above the threshold, the ACL 28 may reduce the drive current 48 provided to each of the corresponding subpixels to the threshold). 
Regarding claim 18, Drzaic teaches a data driving circuit, for driving display operation of a display panel (fig. 1, the combination of elements the processor 16 and the Automatic Current Limiter (ACL) 28), comprising: 
an outputting circuit, configured to output a data signal corresponding to an input image during the display operation of the display panel, and to adjust, according to a level of a display power consumption, a magnitude of a driving current which is generated by the data signal (fig. 4 and Para 0039, wherein based on the image data 44 and the power consumption properties 45 the ACL 28 may determine a drive current 48 for each subpixel in the display 10 during each frame of displayed data. In fig. 8 and Par 0053, the ACL 28 may also modify the drive currents 48 provided to the display 10 based on the power consumption properties 45 of the display 10. at block 68, the ACL 28 may determine power consumption properties 45 for the display 10.  At block 70, the ACL 28 may determine whether the power consumption properties 45 are greater than some limit.  If the power consumption properties 45 are greater than the limit, the ACL 28 may proceed to block 72 and reduce the drive currents 48 to be provided to the display 10), and 
wherein the level of a display power consumption is determined during displaying an input image that is received (fig. 4 and Para 0039, wherein the Automatic Current Limiter (ACL) 28 may receive information related to a type of application being rendered by the display 10, for example an image to be depicted on the display 10 (i.e., image data 44) and  power consumption properties 45 of the display 10 which is considered as [an output driving parameter] as claimed),
 wherein the outputting circuit adjusts the driving current to render the magnitude of the driving current to increase in response to a level of the display power consumption becomes higher (figs 8, 9 and Paras 0053-0060, the automatic current limit (ACL) 28 may modify the drive currents 48 provided to the display 10 based on the power consumption properties 45 of the display 10, as depicted in method 66 of FIG. 8. In Para 0060, at block 71, the ACL 28 may perform an optional process that determines whether a change in the colors or color intensities of the images depicted in the display 10 exceeds a certain threshold.  If the colors of the images do indeed change such that the amount of change exceeds the threshold, the ACL 28 may proceed to block 74 and maintain the drive currents 48 as specified, so when the value of power consumption is greater than the limit and change in color exceed threshold the drive current would be maintained for example in Para 0059, wherein if a large portion of the display 10 changes from green color to blue color, and since blue emission uses more power than green emission, then the power consumption properties 45 for the display 10 will increase due to the increased current consumption that corresponds to blue pixels in OLED displays) and 
adjust the driving current to render the magnitude of the driving current to decrease in response to the level of the display power consumption becomes lower (figs 8, 9 and Paras 0053-0060, wherein if the sum is greater than the limit, at block 72, the ACL 28 may reduce the drive currents 48 provided to each respective pixel such that each respective pixel may have RGB values at some threshold. For instance, the ACL 28 may compare the red, green, and blue digital levels (e.g., 0 to 255 for an 8-bit subpixel) for corresponding red, green, and blue subpixels in each pixel in the portion of the image data 44 to the threshold. If the red, green, or blue subpixel in each pixel of the portion of the image data 44 has a digital level above the threshold, the ACL 28 may reduce the drive current 48 provided to each of the corresponding subpixels to the threshold. In one embodiment, the ACL 28 may reduce the drive currents 48 as described above only if each of the three subpixels in the respective pixel is below the threshold to prevent any change to occur in tinted background colors, Para 0058). In Para 0067, wherein the ACL 28 may increase the luminance of the entire display 10 to enable a user to more easily view the depicted text in the display 10, so when the luminance is increasing the drive current should be increased and power consumption should be increased too and vice versa.
Drzaic does not expressly disclose a magnitude of a driving current is used for charging a capacitor of a turned-on pixel unit through a corresponding data line, wherein the display power consumption of the display panel is directly proportional to reverse amplitude and reverse frequency of a grayscale voltage provided by a display driving device.
However, Nakagawa discloses “a magnitude of a driving current is used for charging a capacitor of a turned-on pixel unit through a corresponding data line, wherein the display power consumption of the display panel is directly proportional to reverse amplitude and reverse frequency of a grayscale voltage provided by a display driving device”, see fig. 1, Para 0078 and fig. 9A/B and Paras 0091-0096.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified a data driving circuit of Drzaic by incorporated the teaching of Nakagawa to include a capacitor connected to a signal current source for maintaining a voltage is disposed between the gate and the source of the driving transistor in order to get a predictable result.
Regarding claim 19, Drzaic teaches a display device (fig. 1), comprising: 
a display panel (fig. 1, the display 10); and 
the display driving device claimed as claim 10, for driving the display panel to perform display operation, wherein the display panel comprises a plurality of data lines, and the plurality of data lines are connected to the display driving device and are configured to respectively receive the data signal corresponding to the input image for the display operation (fig. 1 and para 0026). 
Regarding claim 20, Drzaic teaches a non-volatile storage medium, wherein the storage medium is configured to store computer instructions executable by a processor, and the computer instructions are capable of being executed by the processor to implement the display driving method claimed as claim 1 (Para 0028).

7.	Claims 2, 15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Drzaic (US 2014/0063074), in view of Nakagawa (US 2007/0229428), and further in view of Ninan (2018/0068637).
Regarding claim 2, Drzaic in view of Nakagawa teaches the display driving method claimed as claim 1, but Drzaic in view of Nakagawa does not expressly disclose wherein the determining the level of the display power consumption of the display panel during displaying the input image that is received comprises: decompressing the input image to obtain image data of the input image, wherein the image data obtained by decompressing the input image are used to determine the display power consumption of the display panel during displaying the input image that is received.
However, Ninan disclosed in fig. 1 and Para 0045-0046, wherein power management module 100 comprising a decoding unit 102, which is configured to receive an input media signal 110, decode or decompress the input media signal (110) into input media content such as input image data. In Para 0055, the output media content (112), as generated by the power profile controller (104) after applying the selected power profiles to the input media content decoded from the input media signal (110), constitutes power managed media content that maximally preserves the luminance dynamic range represented in the input media content of the input media signal (110) while effectively limits the power consumption, or keep the power consumption within an allowable limit.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the display driving method of Drzaic in view of Nakagawa to include the teaching of Ninan to include decode or decompress the input media signal in order to get a predictable result.
Regarding claim 15, Drzaic in view of Nakagawa teaches the display driving device claimed as claim 10, but Drzaic in view of Nakagawa does not expressly disclose wherein the processing circuit comprises a decompression circuit; and the decompression circuit is configured to decompress the input image to obtain image data of the input image, and the image data obtained by decompressing the input image are used to determine the display power consumption of the display panel during displaying the input image that is received. 
However, Ninan disclosed in fig. 1 and Para 0045-0046, wherein power management module 100 comprising a decoding unit 102, which is configured to receive an input media signal 110, decode or decompress the input media signal (110) into input media content such as input image data. In Para 0055, the output media content (112), as generated by the power profile controller (104) after applying the selected power profiles to the input media content decoded from the input media signal (110), constitutes power managed media content that maximally preserves the luminance dynamic range represented in the input media content of the input media signal (110) while effectively limits the power consumption, or keep the power consumption within an allowable limit.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the display driving device of Drzaic in view of Nakagawa to include the teaching of Ninan to include decode or decompress the input media signal in order to get a predictable result.
Regarding claim 17, Drzaic teaches the display driving device claimed as claim 15, wherein the processing circuit further comprises a comparison circuit; and the comparison circuit is configured to compare the image data of the input image with at least one reference datum, and to determine the output driving parameter according to a comparison result (fig. 9 and Paras 0058-0059, wherein the ACL 28 may compare the red, green, and blue digital levels (e.g., 0 to 255 for an 8-bit subpixel) for corresponding red, green, and blue subpixels in each pixel in the portion of the image data 44 to the threshold.  If the red, green, or blue subpixel in each pixel of the portion of the image data 44 has a digital level above the threshold, the ACL 28 may reduce the drive current 48 provided to each of the corresponding subpixels to the threshold). 

8.	Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Drzaic (US 2014/0063074), in view of Nakagawa (US 2007/0229428), and further in view of Jeong (US 2016/0180771).
Regarding claim 6, Drzaic in view of Nakagawa teaches the display driving method claimed as claim 5, but Drzaic in view of Nakagawa does not expressly disclose wherein the comparison value comprises a mean or a weighted mean of the pixel grayscale values of the input image.
However, Jeong disclosed in figs 7, 11 and Para 0134, wherein the voltage calculator VCAL can calculate an average grayscale value of input image data DIN and calculate the supply voltage level SVLC of the high power supply voltage ELVDD based on the average grayscale value.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the display driving method of Drzaic in view of Nakagawa to include the teaching of Jeong to include an average grayscale value in order to get a predictable result.

9.	Claims 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Drzaic (US 2014/0063074), in view of Nakagawa (US 2007/0229428), and further in view of Cho (US 2015/0170594).
Regarding claim 11, Drzaic teaches the display driving device claimed as claim 10, wherein an output driving parameter is expressed as the level of the display power consumption based on, wherein the outputting circuit comprises: a data driving circuit, configured to output the data signal corresponding to the input image, and to adjust the magnitude of the driving current according to the control signal (fig. 4 and Para 0039, wherein based on the image data 44 and the power consumption properties 45 the ACL 28 may determine a drive current 48 for each subpixel in the display 10 during each frame of displayed data. In fig. 8 and Par 0053, the ACL 28 may also modify the drive currents 48 provided to the display 10 based on the power consumption properties 45 of the display 10. At block 68, the ACL 28 may determine power consumption properties 45 for the display 10.  At block 70, the ACL 28 may determine whether the power consumption properties 45 are greater than some limit.  If the power consumption properties 45 are greater than the limit, the ACL 28 may proceed to block 72 and reduce the drive currents 48 to be provided to the display 10); and 
Drzaic in view of Nakagawa does not expressly disclose wherein the outputting circuit comprises: a decoding circuit, configured to receive the output driving parameter, and to generate a control signal according to the output driving parameter.
However, Cho in fig. 5 and Paras 0043-0044, wherein the gamma voltage generating unit 125 includes input buffer units IBUF, a first resistor string R1, decoder units DECA to DECE, multiplexing units MUXA to MUXE, output buffer units OBUF, and a second resistor string R2, the gamma voltage generating unit 125 corresponds to a case where n is seven, so there are seven gamma grayscale voltages GMA1 to GMA7 and seven reference voltages RV1 to RV7, and the  decoder control signals PDECA to PDECE corresponding to the value of n.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the display driving device of Drzaic in view of Nakagawa to include the teaching of Cho to include decoder in the data driver in order to get a predictable result.
Regarding claim 12, Drzaic in view of Nakagawa does not expressly disclose wherein the data driving circuit comprises an output buffering circuit; and the output buffering circuit is configured to output the data signal based on a pixel grayscale value of the input image according to a predetermined timing, and to adjust the magnitude of the driving current according to the control signal. 
However, Cho disclosed in fig. 5 and Paras 0053-0054,Cho wherein the gamma voltage generating unit 125 includes output buffer units OBUF, wherein the input terminals of the output buffer units OBUF are connected to the output terminals of the multiplexing units MUXA to MUXE, respectively, and the output terminals thereof are connected to the second to sixth output terminals from which the second to sixth gamma grayscale voltages GMA2 to GMA6 are output. The output buffer units OBUF serve to adjust a gamma tap voltage of an intermediate grayscale in response to a gamma activation signal GMAEN123.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the display driving device of Drzaic in view of Nakagawa to include the teaching of Cho to include output buffer units in the data driver in order to get a predictable result.
Regarding claim 13, Drzaic in view of Nakagawa and in view of Cho teaches the display driving device claimed as claim 12, wherein the output buffering circuit comprises a plurality of first input terminals, a second input terminal, and a plurality of output terminals; and the plurality of first input terminals are configured to receive the control signal, the second input terminal is configured to receive a grayscale voltage corresponding to the pixel grayscale value, and the plurality of output terminals output a data signal corresponding to the pixel grayscale value (fig. 5 and Paras 0053-0054, Cho). 
Regarding claim 14, Drzaic in view of Nakagawa and in view of Cho teaches the display driving device claimed as claim 11, wherein the decoding circuit comprises a one-of-N decoder; and the one-of-N decoder is configured to provide the control signal to the data driving circuit, and N is an integer greater than one (fig. 5 and Paras 0043-0046, Cho). 
Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
-	Lee (US 2018/0174513), relate to an organic light-emitting display device and a driving method for the same and to provide an organic light-emitting display device and a driving method for the same, in which power consumption can be reduced.
-	Han (US 2008/0252628), relates to an image display apparatus, and, more particularly, to an image processing apparatus and a method of reducing power consumption of a self-luminous display.
-	
-	Dawson  (US 6,229,506), relates to a pixel structure that reduces current nonuniformities and threshold voltage variations in a "drive transistor" of the pixel structure and method of operating said active matrix light emitting diode pixel structure.
-	Cho (US 2008/0101697), relates to an image processing method, medium, and system, and more particularly, to an image processing method, medium, and system capable of maintaining a brightness for images displayed with low power consumption to have brightness similar to a normal power consumption display brightness.

11.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAIFELDIN E ELNAFIA whose telephone number is (571)270-5852. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM BODDIE can be reached on 571 272 0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.E.E/Examiner, Art Unit 2625                                                                                                                                                                                                        10/18/2022

/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625